UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit



                                No. 95-50353
                              Summary Calendar


                             WILLIAM P. TAYLOR,

                                                     Plaintiff-Appellant,

                                      and

                              WILMA M. TAYLOR,


                                                                  Plaintiff,

                                    VERSUS

                         UNITED STATES OF AMERICA,

                                                      Defendant-Appellee.



              Appeal from the United States District Court
                    For the Western District of Texas
                              (SA-94-CV-897)
                            November 16, 1995

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     The Taylors appeal the district court’s order dismissing their
Federal Tort Claims Act (FTCA) action with prejudice.            The Taylors

allege that the district court erred by dismissing their tort

claims   as   barred    by   the   application   statute   of   limitations;


1
  Local Rule 47.5 provides: “The publication of opinions that have
no precedential value and merely decide particular cases on the
basis of well-settled principles of law imposes needless expense on
the public and burdens on the legal profession.” Pursuant to that
Rule, the Court has determined that this opinion should not be
published.
dismissing their slander, libel, and fraud claims for lack of

subject-matter jurisdiction; dismissing as frivolous their claims

that the Government refused to notify them of its intent to

prosecute and refused to release Mrs. Taylor “as a prisoner”, and

their claim for damages arising out of the Government’s response to

a discovery request; dismissing their Freedom of Information Act

claim; and by dismissing their Privacy Act claims.                 We have

reviewed the record and the district court’s opinion and find no

reversible error.      We do note, however, that Mr. Taylor lacks

standing to bring the tort claims against the United States because

his allegations fail to show an actionable interest or actual

injury to himself on which a tort claim under Texas law could rest.

See Johnson v. Sawyer, 47 F.3d. 716, 727 (5th Cir. 1995) (en banc);

Texas Assn. of Business v. Texas Air Control Bd., 852 S.W.2d 440,

445   (Tex.   1995);   Nationwide   Property   and   Cas.   Ins.   Co.   v.

McFarland, 887 S.W.2d 487, 490 (Tex. Ct. App. 1994); Carr v. Mobile

Video Tapes, Inc., 893 S.W.2d 613 (Tex. Ct. App. 1993).            We also

note that dismissal of the claims for refusal to notify of intent

to prosecute, refusal to release “as a prisoner” and for damages

for discovery responses under 28 U.S.C. § 1915(d) was error because

the Taylors are not proceeding in forma pauperis.           We affirm the

dismissal because the claims totally lack merit.        See Bickford v.

International Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).

Except as indicated, we affirm for essentially the reasons given by

the district court.     Taylor v. United States, No. SA-94-897 (W.D.

Tex. March 20, 1995).


                                    2
AFFIRMED.




            3